Citation Nr: 1110032	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-46 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 23, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1971 to April 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a Travel Board hearing in connection with this claim.  The hearing was scheduled and subsequently held in August 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record. 


FINDINGS OF FACT

1.  An informal claim of entitlement to TDIU was reasonably raised by the record on August 24, 2001.  

2.  This is the first date on which it was factually ascertainable that the Veteran met eligibility requirements for TDIU and that he was unable to obtain or maintain substantially gainful employment as a result of his sole service-connected disability, PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 24, 2001, but not earlier, for the award of TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the Veteran is entitled to an effective date earlier than June 23, 2008 for the award of TDIU.  The Veteran testified in August 2010 that he was entitled to an effective date of August 24, 2001 for the award of TDIU.  See also, May 2009 notice of disagreement (NOD).  Moreover, the Veteran testified that there was evidence of record at the time that he filed his claim to reopen service connection for PTSD that he was unemployable as a result of PTSD.  

A TDIU claim is considered to be a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).    

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or
(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126; Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

Applicable regulations further provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010); see also, King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Resolving all doubt in the Veteran's favor, the Board finds that an effective date of August 24, 2001, but not earlier, for the award of TDIU is warranted in this case.  The Veteran sought to reopen a service connection claim for a nervous condition, to include posttraumatic stress disorder (PTSD), on August 24, 2001.  It was noted at that time that the Veteran last worked in April 2001.  The Veteran reported that he stopped working due to an inability to deal with stress, difficulty remaining focused, depression and low back pain.  In a separate document dated that same month, the Veteran provided an employment history which, by his own account, showed that he last worked in May 1996.  In the Board's opinion, these statements reflect an informal claim for entitlement to TDIU.  See 38 C.F.R. § 3.155(a); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Having determined that the Veteran submitted an informal claim of entitlement to TDIU on August 24, 2001, the next step in the inquiry is to determine the date on which it was factually ascertainable that the Veteran met eligibility for TDIU.  In this regard, the Veteran's service-connected PTSD, claimed as a nervous condition with major depression and anxiety, was evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 24, 2001.  The RO also awarded the Veteran a temporary total evaluation under 38 C.F.R. § 4.29, effective June 12, 2003, for hospitalization lasting over 21 days.  Effective August 1, 2003, the Veteran's PTSD was evaluated under Diagnostic Code 9411 as 70 percent disabling.  See rating decisions dated August and October 2008.  In light of the fact that the Veteran has a single service-connected disability, PTSD, ratable at 60 percent or more, he meets the minimum criteria for consideration of TDIU, effective August 24, 2001.  See 38 C.F.R. § 4.16(a).

The Board must next determine the date on which it was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his sole service-connected disability, PTSD.  That date in this case is August 24, 2001.  Here, the Veteran consistently identified April 2001 as the date on which his service-connected PTSD rendered him unable to work.  See August 2001 VA Form 21-526; October 2008 VA Form 21-8940; and Veteran's August 2010 hearing testimony.  The Board finds the Veteran's statements in this regard to be competent, credible, and probative, particularly where, as here, the Veteran's statements are supported by an October 2009 statement from the Veteran's former employer which indicated that the Veteran last worked on April 9, 2001.  

In addition, VA inpatient psychiatric treatment notes dated June 2003 identified the Veteran as being unemployed, while a November 2003 follow-up note and addendum indicated that the Veteran was unemployable as a result of his service-connected PTSD.  The November 2003 VA examiner pointed to the severity of the Veteran's PTSD symptoms and his checkered employment history since discharge from service in support of this conclusion.  See also, June 2008 VA Compensation and Pension (C&P) psychiatric examination report.

The Board is aware that the Veteran performed some work in 2003.  See August 2010 hearing transcript; October 2008 VA Form 21-8940; Veteran's 2003 individual income tax return.  However, testimony elicited during the hearing revealed that the Veteran performed this work for a friend and was paid approximately $2,900.  Such work, in the Board's opinion, appears to fall under the category of marginal employment.  See 38 C.F.R. § 4.16(a).  Marginal employment, however, is not considered substantially gainful employment.  Thus, the Board finds that the Veteran is entitled to an effective date of August 24, 2001 for the grant of TDIU.

The Veteran is not entitled to an effective date earlier than August 24, 2001 for the award of TDIU.  In this regard, this is the date in which service connection and the 70 percent rating was assigned for PTSD.  The 70 percent rating met the schedular criteria for a TDIU rating.  A TDIU rating cannot be assigned prior to the assigned effective date for the grant of service connection for PTSD.  Therefore, although there is some evidence of unemployability prior to August 24, 2001, an effective date prior to August 24 , 2001 is not assignable.  

The Veteran does not allege, nor does the record reflect, that he filed a claim for TDIU or met the minimum criteria for consideration of a TDIU rating at any time prior to August 24, 2001.  As such, the Veteran is not entitled to an effective date prior to August 24, 2001 for the award of TDIU.  See also, Hazan, 10 Vet. App. at 519-20.  Accordingly, the Veteran's claim for an effective date of August 24, 2001, but not earlier, for the award of TDIU is granted. 
    
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  (See August 2010 Travel Board Hearing transcript).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to an effective date of August 24, 2001, but not earlier, for the award of TDIU is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


